Exhibit 10.4

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (the “Amendment”) by and
between HomeAway, Inc. (the “Company”) and Ross Buhrdorf (the “Executive”) is
effective October 14, 2014.

WHEREAS, the Company and Executive entered into an Executive Employment
Agreement dated as of May 27, 2011 (the “Original Agreement”); and

WHEREAS, the parties wish to amend the Original Agreement as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Term. The parties acknowledge that the term of the Original Agreement was
extended to the effective date of this Amendment. The term of the Original
Agreement, as amended by this Amendment (the “Agreement”), will be three
(3) years, commencing on the effective date of this Amendment, subject to
Section 2 of the Agreement.

2. Base Salary. Section 3(a) of the Original Agreement is amended and replaced
in its entirety as follows:

“Base Salary. The Company will pay Executive as compensation for Executive’s
services a base salary at the annualized rate of $309,412.08 (the ‘Base
Salary’). The Base Salary will be paid in regular installments in accordance
with the Company’s normal payroll practices (subject to required withholding).
The first and last payment will be adjusted, if necessary, to reflect a
commencement or termination date other than the first or last working day of a
pay period. Executive will be entitled to an annual review of the base salary
with a change in this base salary to be at the sole discretion of the Company’s
Board of Directors (the ‘Board’).”

3. Bonus. Section 3(b) of the Original Agreement is amended and replaced in its
entirety as follows:

“Bonus. Executive will be eligible to earn an annual bonus targeting 60% of base
salary (the ‘Bonus’) pursuant to an annual bonus plan to be adopted each year by
the Compensation Committee of the Board (the ‘Committee’) with terms and
conditions determined by the Committee in its discretion after consultation with
Executive. Any Bonus will be paid each year following confirmation by the Board
of the financial performance of the Company, and such determination and payment
shall be made in all events no later than March 15th of the year following the
end of the year for which the Bonus is earned.”



--------------------------------------------------------------------------------

4. Definition of Good Reason. Section 11(c) of the Original Agreement is amended
and replaced in its entirety as follows:

“Good Reason. For purposes of this Agreement, ‘Good Reason’ means, (i) without
Executive’s consent, (x) a material reduction of Executive’s duties, authority
or responsibilities or change in Executive’s title or reporting relative to
Executive’s duties, authority, responsibilities title or reporting as in effect
immediately prior to such reduction; provided, however, that any reduction in
Executive’s duties, authority or responsibilities or change in Executive’s title
or reporting resulting solely from the Company being acquired by and made a part
of a larger entity (as, for example, when a chief executive officer becomes an
employee of the acquiring corporation following a Change in Control but is not
the chief executive officer of the acquiring corporation) shall not constitute a
Good Reason; (ii) without Executive’s consent, a reduction of at least 10% in
the total annual target cash compensation (base salary plus the target bonus
amount (i.e., the total bonus that could be earned and not the bonus actually
paid) of Executive as in effect immediately prior to such reduction, unless such
reduction is part of a reduction in expenses generally affecting senior
executives of the Company; (iii) without Executive’s consent, a material
reduction by the Company in the kind or level of employee benefits to which
Executive was entitled immediately prior to such reduction, with the result that
Executive’s overall benefits package is materially reduced, unless such
reduction is part of a reduction in benefits generally affecting senior
executives of the Company; (iv) a change in the geographic location of
Executive’s primary work facility or location of more than fifty (50) miles from
Executive’s then present location; or (v) the Company’s material breach of the
Agreement, which breach is not remedied in a reasonable period of time (not to
exceed thirty (30) days) after receipt of written notice from Executive.
Notwithstanding the foregoing, if Executive terminates employment with the
Company for Good Reason, but the Company discovers after such termination that
Executive’s conduct during the Employment Term would have entitled the Company
to terminate Executive for Cause, then Executive’s termination shall be for
Cause and not for Good Reason and Executive shall remit all amounts paid to
Executive for termination for Good Reason (other than those amounts that would
have been payable by the Company to Executive for termination for Cause).
Notwithstanding anything herein to the contrary, Executive may terminate
employment hereunder for Good Reason within a period not to exceed one hundred
twenty (120) days following the initial existence of the event(s) constituting
Good Reason. For purposes of this Agreement, Good Reason shall not exist unless
Executive’s provides the Company with written notice of the acts or omissions
constituting the grounds for ‘Good Reason’ within ninety (90) days of the
initial existence of the grounds for ‘Good Reason’ and a reasonable cure period
of not less than thirty (30) days following the date of such notice. Such
termination shall occur immediately following the cure period if such event
remains uncured. Nonrenewal of the Agreement by the Company at the end of the
initial three-year term or a renewal term shall not constitute a termination of
Executive by the Company without Cause at the expiration of the term or Good
Reason and shall not trigger severance payments under Section 8.”

5. Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Original Agreement.

6. Full Force and Effect. To the extent not expressly amended hereby, the
Original Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

7. Entire Agreement. This Amendment and the Original Agreement constitute the
full and entire understanding and agreement between the Company and Executive
with regard to the subjects hereof and thereof. This Amendment may be amended at
any time only by mutual written agreement of the Company and Executive.

8. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
written above.

 

HOMEAWAY, INC.

By:      /s/ Lori Knowlton                                  

Name:         Lori Knowlton                           

Title:           SVP Human Resources             

Date:     October 14, 2014                             

EXECUTIVE

By:      /s/ Ross Buhrdorf                                  

Name: Ross Buhrdorf

Date:     October 14, 2014                             